Citation Nr: 1439141	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  13-35 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 1, 2010, for the award of a separate 10 percent rating for peripheral neuropathy of the right lower extremity.  

2.  Entitlement to an effective date earlier than October 1, 2010, for the award of a separate 10 percent rating for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION
The Veteran served on active duty from September 1949 to June 1952 and from March 1956 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which awarded a separate 10 percent rating for each of the right and left lower extremity, with an effective date of October 1, 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file currently before the Board has been converted from paper to an electronic format.  The electronic records within Veterans Benefits Management System (VBMS) refer to a number of relevant documents that are missing from BMS, including a December 2000 claim for increase for residuals of a cold injury to the lower extremities, a November 2002 notice of disagreement (NOD), and a July 2005 Board decision.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Review the Veteran's virtual files and identify and obtain missing documentation relevant to the Veteran's claim.  Such additional records should include, but are not limited to, December 2000 claim for increase, a November 2002 notice of disagreement (NOD), and a July 2005 Board decision.  

Efforts to obtain these records must continue until they are obtained or it is reasonably certain that they do not exist of that further efforts would be futile.

If any referenced records cannot be obtained; inform the Veteran and his representative; tell them what efforts were made and what further actions will be taken.

2.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

